UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6469


DENNIS JAMES BROWN,

                  Petitioner – Appellant,

             v.

VIRGINIA DEPARTMENT OF CORRECTIONS,

                  Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:08-cv-00065-MHL)


Submitted:    June 22, 2009                  Decided:   July 2, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dennis James Brown, Appellant Pro Se. Thomas Drummond Bagwell,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Dennis        James     Brown       seeks       to    appeal        the    magistrate

judge’s      order        denying       relief       on    his    28        U.S.C.     § 2254    (2006)

petition. ∗        The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                                        See 28 U.S.C.

§ 2253(c)(1) (2006).                   A certificate of appealability will not

issue       absent        “a        substantial       showing          of     the      denial     of    a

constitutional            right.”             28    U.S.C.       § 2253(c)(2)           (2006).         A

prisoner          satisfies            this        standard       by         demonstrating           that

reasonable         jurists           would     find       that        any     assessment        of     the

constitutional            claims       by     the    district          court      is    debatable       or

wrong and that any dispositive procedural ruling by the district

court       is     likewise          debatable.            See        Miller-El        v.   Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473,

484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We   have        independently          reviewed          the    record       and      conclude      that

Brown has not made the requisite showing.                                   Accordingly, we deny

Brown's          motion        to     review       records,       deny        a      certificate       of

appealability, and dismiss the appeal.                                  We dispense with oral

argument because the facts and legal contentions are adequately




        ∗
       The parties consented to the jurisdiction of a magistrate
judge pursuant to 28 U.S.C. § 636(c) (2006).



                                                     2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3